DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 17 Nov 2022 for application number 17/446,139. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-4, 7-8, 10-14, and 17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, 10-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohanyerenwa et al. [hereinafter as Ohanyerenwa] (US-20170364599-A1) in view of Behles et al. [hereinafter as Behles] (US-20150253850-A1) further in view of Kulkarni (US-10289265-B2).
In reference to claim 1, Ohanyerenwa teaches A method for displaying interactive content, applied to an electronic device, and comprising: 
receiving an operation instruction for a display interface with different preset functions, wherein the preset functions are used to perform feedback on a creator or creation content of the creator [para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.], and the preset functions comprise any one or combination of the following: following the creator, unfollowing the creator, expressing admiration to the creator, expressing admiration to the creation content of the creator, or commenting the creation content of the creator [para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.; para 0108 discloses commenting on a user’s post]; 
determining, based on the operation instruction, the preset function corresponding to the operation instruction [para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.]; 
However, Ohanyerenwa does not explicitly teach acquiring interactive content corresponding to the determined preset function, wherein the interactive content is used to show the feedback from the creator for the different preset functions, wherein the interactive content comprises any one or combination of the following: a short video, a dynamic picture or a static picture containing expression and/or motion of the creator, or an audio content containing voice of the creator, and the different preset functions correspond to different interactive content; and displaying the interactive content.
Behles teaches acquiring interactive content corresponding to the determined preset function, wherein the interactive content is used to show the feedback from the creator [para 0194 discloses that the content provider, i.e. creator, may define the tactile effect tag/signal] for the different preset functions, wherein the interactive content comprises any one or combination of the following: an audio content [paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed], and the different preset functions correspond to different interactive content [para 0210 discloses that a different tactile haptic effect may occur, based on a “like” or “hate” tag]; and displaying the interactive content [paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed; para 0002 discloses the use of visual and audible feedback].
It would have been obvious to one of ordinary skill in art, having the teachings of Ohanyerenwa and Behles before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ohanyerenwa to include the functionality as taught by Behles in order to obtain an interactive content system in which interactive content is given based on a preset function. 
One of ordinary skill in the art wanted to be motivated to obtain an interactive content system in which interactive content is given based on a preset function to let a user know that a device has accepted input [Behles, para 0002].
However, although Ohanyerenwa teaches the creator [para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.], and Behles teaches the ability to provide various types of feedback [paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed; para 0002 discloses the use of visual and audible feedback], as well as providing feedback based on a preset function, Behles does not explicitly describe that the feedback based on the preset function is displayed, in a visual sense, mainly reciting tactile and audio feedback, or wherein the interactive content comprises any one or combination of the following: a short video, a dynamic picture or a static picture containing expression and/or motion of the creator, or an audio content containing voice of the creator.
 Kulkarni teaches that feedback is displayed, in a visual sense; wherein the interactive content comprises any one or combination of the following: a short video, a dynamic picture or a static picture containing expression and/or motion of the creator, or an audio content containing voice of the creator [Figs. 1-3, col. 5, line 6 – col. 6, line 35 disclose the display of an image of a user, the image indicating the mood of the user, by displaying an expression on the user’s face; col. 1, line 59 discloses motion of a user; col. 6, line 52 discloses video; inherently, the video could be any size, i.e. long, short, etc.; col. 6, lines 61-64 disclose an audio expression of a user, using the user’s voice].
It would have been obvious to one of ordinary skill in art, having the teachings of Ohanyerenwa, Behles, and Kulkarni before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ohanyerenwa and Behles to include the functionality as taught by Kulkarni in order to obtain an interactive content system in which the interactive content feedback given based on a preset function, can be visual in nature, and includes visual and/or audio representation of a user. 
One of ordinary skill in the art wanted to be motivated to obtain an interactive content system in which the interactive content feedback given based on a preset function, can be visual in nature, and includes visual and/or audio representation of a user to provide a more personalized experience [Kulkarni, col. 1, lines 31-43].
However, although Kulkarni teaches that interactive content may be created by users, Kulkarni does not explicitly teach that the interactive content is of the creator (meaning, created by the creator of the original content being interacted with), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the defining of interactive content created by a content provider (i.e. the creator) as taught by Behles and the various interactive content capable of being created by a user as taught by Kulkarni to teach a dynamic picture or a static picture containing expression and/or motion of the creator, or an audio content containing voice of the creator, in order to obtain an interactive content system in which the interactive content feedback given based on a preset function, can be visual in nature, and includes visual and/or audio representation of a creator. One of ordinary skill in the art wanted to be motivated to obtain an interactive content system in which the interactive content feedback given based on a preset function, can be visual in nature, and includes visual and/or audio representation of a creator to provide a predictable result using known methods creating interactive content.

In reference to claim 2, Ohanyerenwa, Behles, and Kulkarni teach the invention of claim 1.
Behles further teaches The method according to claim 1, wherein said acquiring the interactive content corresponding to the determined preset function, comprises: acquiring the interactive content uploaded by the creator from a server or locally, wherein the interactive content is corresponding to the preset function [Fig. 1 discloses a computing device, e.g. local device; paras 0006, 0135, for example, disclose a server to transmit content; paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback is given, e.g. displayed].

In reference to claim 3, Ohanyerenwa, Behles, and Kulkarni teach the invention of claim 2.
Although Ohanyerenwa and Behles teach The method according to claim 2, wherein further comprising: determining an identification corresponding to the preset function; and sending the identification to the server [Ohanyerenwa: paras 0045-0046 disclose a server; para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.; Behles: paras 0006, 0135, for example, disclose a server to transmit content; paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback is given, e.g. displayed], Ohanyerenwa, Behles, and Kulkarni do not explicitly teach that the identification is a number. It would have been obvious to one of ordinary skill in the art to modify the teachings of the prior art to obtain identification as a number, as providing a number for identification purposes and sending the number constitutes basic computing function one of ordinary skill in the art would be capable of providing. One would have been motivated to provide such a modification in order to facilitate better communication between users [Ohanyerenwa, para 0003].

In reference to claim 4, Ohanyerenwa, Behles, and Kulkarni teach the invention of claim 1.
Kulkarni further teaches The method according to claim 1, wherein said displaying the interactive content comprises: displaying the interactive content at a current user interface of the electronic device [Figs. 1-3, col. 5, line 6 – col. 6, line 35 disclose the display of an image of a user, the image indicating the mood of the user, by displaying an expression on the user’s face].

In reference to claim 7, Ohanyerenwa, Behles, and Kulkarni teach the invention of claim 4.
Kulkarni further teaches The method according to claim 4, wherein said displaying the interactive content at the current user interface of the electronic device, comprises: displaying the interactive content at a profile picture of the creator in the current user interface of the electronic device [Figs. 1-3, col. 5, line 6 – col. 6, line 35 disclose the display of an image of a user, i.e. profile picture, the image indicating the mood of the user, by displaying an expression on the user’s face;].

	In reference to claim 8, claim 8 is rejected for the same reasons as that of claim 1.

In reference to claim 10, Ohanyerenwa, Behles, and Kulkarni teach the invention of claim 8 above.
Although Ohanyerenwa, Behles, and Kulkarni teach The method according to claim 8, wherein said acquiring request for the interactive content carries an identification, the identification is used to distinguish the different preset functions, and the method further comprises: searching the interactive content corresponding to the identification [Ohanyerenwa: paras 0045-0046 disclose a server; para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.; Behles: paras 0006, 0135, for example, disclose a server to transmit content; paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback is given, e.g. displayed], Ohanyerenwa, Behles, and Kulkarni do not explicitly teach that the identification is a number. It would have been obvious to one of ordinary skill in the art to modify the teachings of the prior art to obtain identification as a number, as providing a number for identification purposes and sending the number constitutes basic computing function one of ordinary skill in the art would be capable of providing. One would have been motivated to provide such a modification in order to facilitate better communication between users [Ohanyerenwa, para 0003].

	In reference to claims 11-14, claims 11-14 are rejected for the same reasons as that of claims 1-4, respectively.

In reference to claim 17, claim 17 is rejected for the same reasons as that of claim 7.

Response to Arguments
	Applicant contends that Behles does not teach, “whether the tactile feedback is related to the content provider who provide the content to the user, so the user can select the tag to follow or unfollow tag of the content”; Examiner respectfully disagrees. Behles teaches the ability for users to like/dislike and/or follow/unfollow content or users; the feedback may be tactile or audio in nature [paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed]. Behles further teaches that a content provider, i.e. creator, may define the tactile effect tag/signal [para 0194]. Therefore, Behles teaches the ability for users to like/dislike and/or follow/unfollow content, and for interactive content created by the creator of the content to be presented to the user who liked/disliked and/or followed/unfollowed. Regarding Kulkarni, Kulkarni is relied upon to teach wherein the interactive content comprises any one or combination of the following: a short video, a dynamic picture or a static picture containing expression and/or motion of the creator, or an audio content containing voice of the creator [Figs. 1-3, col. 5, line 6 – col. 6, line 35 disclose the display of an image of a user, the image indicating the mood of the user, by displaying an expression on the user’s face; col. 1, line 59 discloses motion of a user; col. 6, line 52 discloses video; inherently, the video could be any size, i.e. long, short, etc.; col. 6, lines 61-64 disclose an audio expression of a user, using the user’s voice], as Kulkarni is capable of providing interactive content to users, as well as allowing users to create their own interactive content. The combination of prior art would allow for users to like/dislike and/or follow/unfollow content or users, and for interactive content to be presented to the user, the interactive content potentially created by the user and/or of the user. 
	Further, it is the combination of references that teaches a dynamic picture or a static picture containing expression and/or motion of the creator, or an audio content containing voice of the creator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the defining of interactive content created by a content provider as taught by Behles and the various interactive content capable of being created by a user as taught by Kulkarni to teach a dynamic picture or a static picture containing expression and/or motion of the creator, or an audio content containing voice of the creator, in order to obtain an interactive content system in which the interactive content feedback given based on a preset function, can be visual in nature, and includes visual and/or audio representation of a creator. One of ordinary skill in the art wanted to be motivated to obtain an interactive content system in which the interactive content feedback given based on a preset function, can be visual in nature, and includes visual and/or audio representation of a creator to provide a predictable result using known methods creating interactive content.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/TADESSE HAILU/Primary Examiner, Art Unit 2173